Determination of the respondent Correction Commissioner, in the first above *478proceeding, dated November 2, 1990, which dismissed petitioner from his position as a correction officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce McM. Wright, J.], entered on or about March 27, 1991) is dismissed, without costs.
Determination of the respondent Correction Commissioner in the second above proceeding, also dated November 2, 1990, which dismissed petitioner from his position as a correction officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William J. Davis, J.], entered April 9, 1991), is dismissed, without costs.
Both petitioners were found guilty, after a hearing, of using unreasonable force against an inmate, submitting false reports about the incident, and giving false statements to investigators, the Administrative Law Judge finding their testimony to be incredible.
Viewing the record as a whole, the determination was supported by substantial evidence (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), and, in light of all the circumstances, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233-235). Concur— Milonas, J. P., Ellerin, Kupferman, Ross and Smith, JJ.